
	

115 S904 IS: Strengthening State and Local Cyber Crime Fighting Act of 2017
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 904
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Grassley (for himself, Mrs. Feinstein, Mr. Shelby, Mr. Whitehouse, and Mr. Strange) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize the National Computer Forensics Institute,
			 and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Strengthening State and Local Cyber Crime Fighting Act of 2017.
		2.Authorization of the national computer forensics institute of the department of homeland security
 (a)In generalSubtitle C of title VIII of the Homeland Security Act of 2002 (6 U.S.C. 381 et seq.) is amended by adding at the end the following new section:
				
					822.National computer forensics institute
 (a)In generalThere is in the Department a National Computer Forensics Institute (in this section referred to as the Institute), to be operated by the United States Secret Service. The Institute shall disseminate homeland security information related to the investigation and prevention of cyber and electronic crime and related threats, and educate, train, and equip State, local, tribal, and territorial law enforcement officers, prosecutors, and judges.
 (b)FunctionsThe functions of the Institute shall include the following: (1)Educating State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on current—
 (A)cyber and electronic crimes and related threats; (B)methods for investigating cyber and electronic crime and related threats and conducting computer and mobile device forensic examinations; and
 (C)prosecutorial and judicial challenges related to cyber and electronic crime and related threats, and computer and mobile device forensic examinations.
 (2)Training State, local, tribal, and territorial law enforcement officers to— (A)conduct cyber and electronic crime and related threat investigations;
 (B)conduct computer and mobile device forensic examinations; and (C)respond to network intrusion incidents.
 (3)Training State, local, tribal, and territorial law enforcement officers, prosecutors, and judges on methods to obtain, process, store, and admit digital evidence in court.
 (c)PrinciplesIn carrying out the functions specified in subsection (b), the Institute shall ensure, to the extent practicable, that timely, actionable, and relevant expertise and homeland security information related to cyber and electronic crime and related threats is shared with State, local, tribal, and territorial law enforcement officers and prosecutors.
 (d)EquipmentThe Institute may provide State, local, tribal, and territorial law enforcement officers with computer equipment, hardware, software, manuals, and tools necessary to conduct cyber and electronic crime and related threat investigations and computer and mobile device forensic examinations.
 (e)Electronic crime task forcesThe Institute shall facilitate the expansion of the network of Electronic Crime Task Forces of the United States Secret Service through the addition of State, local, tribal, and territorial law enforcement officers educated and trained at the Institute.
 (f)Savings provisionAll activities and functions carried out by the Institute at any location as of the day before the date of the enactment of this section are authorized to continue to be carried out at any such location on and after such date..
 (b)No additional fundingNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act. This Act and such amendments shall be carried out using amounts otherwise available for such purposes.
 (c)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101 et seq.) is amended by inserting after the item relating to section 821 the following new item:
				Sec. 822. National Computer Forensics Institute..
			
